DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered. Claims 1-3 and 6-21 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Pub. 20140006465) in view of Miller (US Patent 5,915,104).
As per claims 1 and 19, Davis et al. disclose a method for caching in a computing system, the method comprising: 
tracking accesses to data stored in a storage system in a context history, wherein the context history stores a history of the accesses to the data (See paragraph 0015, wherein accesses to the data/file stored at cloud storage system is tracked. See paragraph 0206, it discloses “the cloud controller that created a drive file may also check this access log to determine data that is no longer frequently used”, therefore access log (i.e. access history) stores the history or the accesses to the data/file); 
determining an access pattern from the context history, wherein the access pattern represents how the data stored in the storage system was access by a client (See paragraph 0015, wherein the access pattern is determined from access history); and 
implementing a caching strategy based on the access pattern (See paragraph 0143, it discloses “a cloud controller may be configured to track file accesses to determine access trends and performance, and periodically perform a "defragmentation" operation for cached data to selectively relocate the cached data blocks for one or more files into a contiguous section of local storage, thereby improving read performance. Such defragmentation operations may involve copying a set of cached data blocks to a new location, updating lookup structures accordingly, and then freeing the original locations of the cached blocks”. Therefore, based on the access trends (i.e. patterns), data caching is strategically implemented to improve performance), wherein the caching strategy includes fetching and adding data from the storage system to the cache that is expected to be accessed when the access pattern is sequential (See paragraph 0148, wherein sequential data is pre-fetched.).
Davis et al. do not explicitly disclose evicting data from the cache when the access pattern is non-sequential.
Miller discloses a method of flushing prefetch buffer when a non-sequential read is issued (See col. 9, lines 32-34) and also taught the advantage of prefetching data when it is a sequential access (See col. 9, lines 52-56).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis et al. to include the teaching of Miller in order to arrive at the current invention. The motivation of doing so is to improve the cache performance by removing data that will not be sequentially accessed and making space for future data which is sequentially accessed.

As per claim 6, Davis et al. disclose the method of claim 1, wherein the context history includes an entry for each access to the data, wherein each entry identifies one or more of: 
a region associated with the entry; a data sequential threshold; an access sequential threshold; data sequentiality; access sequentiality an index to current IO; and 
a list of recorded lOs. See paragraph 0246 and Fig. 4A-E, wherein the entry includes reference (i.e. access) count and storage location/region associated with the entry).

As per claim 7, Davis et al. do not particularly disclose the method of claim 6, wherein the access pattern is sequential when at least half or a majority of the recorded lOs have data sequentiality.
However, under KSR rational it would have been obvious to one of ordinary skill in the art to try classifying an access pattern a sequential access pattern if majority of the data is accessed sequentially. The reason for doing so is because it would have been obvious one of ordinary skill in the art to choose a finite number possible patterns (i.e. sequential, non-sequential) to classify and define the data. In order to do so, one would have set a threshold in order to classify. Therefore, it would be obvious to try different threshold for different classification to yield the predictable results for improving the caching mechanism.

As per claim 8, Davis et al. do not the method of claim 6, wherein the access pattern is random when less than half of the recorded lOs have data sequentiality.
However, under KSR rational it would have been obvious to one of ordinary skill in the art to try classifying an access pattern a sequential access pattern if majority of the data is accessed sequentially. The reason for doing so is because it would have been obvious one of ordinary skill in the art to choose a finite number possible patterns (i.e. sequential, non-sequential) to classify and define the data. In order to do so, one would have set a threshold in order to classify. Therefore, it would be obvious to try different threshold for different classification to yield the predictable results for improving the caching mechanism.
As per claim 9, Davis et al. disclose the method of claim 6, wherein sequentiality includes accesses that are not directly adjacent. See paragraph 0148, it discloses “Cloud controller tracking may: (1) detect the sequential nature of the data; (2) make note of this behavior in the file's metadata; and then (3) perform selective pre-fetching upon successive accesses to ensure that each subsequent cloud file is pre-fetched, thereby providing latency-free file access for a client”. Under the broadest reasonable interpretation, the term sequentiality by definition does not specifically define that the accesses are directly adjacent. Sequentiality could mean something is happening in logical order or sequence where it provides a sequential pattern.

As per claim 11, Davis et al. disclose the method of claim 1, further comprising reevalutating the access pattern and changing the caching strategy based on the reevaluated access pattern. See paragraph 0015, wherein as the new patterns are determined, the caching strategy is changed accordingly.

As per claim 12, Davis et al. disclose the method of claim 1, further comprising adding data to the cache when the access pattern is sequential, wherein the data added is expected to be the subject of subsequent access. See paragraph 0148, wherein sequential data is pre-fetched.

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Pub. 20170230476) and Miller and further in view of Moore et al. (US Pub.  20070106849).
As per claims 2 and 20, Davis et al. do not particularly disclose the method of claim 1, further comprising dividing the data into regions and tracking a context history for each of the regions.
Moore et al. disclose dividing the data into regions (See paragraph 0005, wherein the data of a file is being stored as block-ids (i.e. regions) according to a file system) and tracking a context history for each of the regions. (See paragraph 0027, 0029, and Fig. 1, items 130 and 140, wherein the access history buffer 130 and prefetch stream buffer keeps track of the accesses of each of the blocks). 
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis et al. to include the teaching of Moore et al. in order to arrive at the current invention. The motivation of doing so is to granularly identify the area in the content source to efficiently access the content using the access history as disclosed by both Davis et al. and Moore et al.

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. and Miller and further in view of Seaburg et al. (US Pub. 20050177777).
As per claims 3 and 21, Davis et al. do not particularly disclose the method of claim 1, wherein the data comprises a backup image, further comprising restoring the backup image.
Seaburg et al. disclose wherein the data comprises a backup image, further comprising restoring the backup image. See paragraph 0047.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis et al. to include the teaching of Seaburg et al. in order to arrive at the current invention. The motivation of doing so is to protect data from loss and failure by using backup and restore mechanism.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., Miller and Moore et al. and further in view of Sadisivan (US Pub. 20180129629)
As per claim 10, Davis et al. do not particularly disclose the method of claim 2, wherein different regions have different access patterns.
Sadisivan discloses different regions have different access patterns. See paragraph 0025, lines 11-17.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis et al. to include the teaching of Sadisivan in order to arrive at the current invention. The motivation of doing so is to allow different computing devices to have different regions for their respective different access patterns in order to improve data classification and access.

Claim 13, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Pub. 20140006465) in view of Miller (US Patent 5,915,104) and further in view of Szabo et al. (US Patent 8326923)
As per claim 13, Davis et al. disclose a method for caching in a computing system, the method comprising: 
mapping client to a client function in a map (See paragraphs 0016-0020, wherein the clients are assigned to a preferred cloud controller based on its function (i.e. accessing pattern);
determining an access pattern for data stored in a storage system and being accessed by the client based on the map (See paragraphs 0015-0020, wherein the access pattern of the client according to its assignment to the cloud controller is determined); 
implementing a caching strategy for the data being accessed in the storage system based on the access pattern (See paragraph 0143, it discloses “a cloud controller may be configured to track file accesses to determine access trends and performance, and periodically perform a "defragmentation" operation for cached data to selectively relocate the cached data blocks for one or more files into a contiguous section of local storage, thereby improving read performance. Such defragmentation operations may involve copying a set of cached data blocks to a new location, updating lookup structures accordingly, and then freeing the original locations of the cached blocks”. Therefore, based on the access trends (i.e. patterns), data caching is strategically implemented to improve performance), wherein the caching strategy includes fetching and adding data from the storage system to the cache that is expected to be accessed when the access pattern is sequential (See paragraph 0148, wherein sequential data is pre-fetched.).
Davis et al. do not explicitly disclose evicting data from the cache when the access pattern is non-sequential.
Miller discloses a method of flushing prefetch buffer when a non-sequential read is issued (See col. 9, lines 32-34) and also taught the advantage of prefetching data when it is a sequential access (See col. 9, lines 52-56).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis et al. to include the teaching of Miller in order to arrive at the current invention. The motivation of doing so is to improve the cache performance by removing data that will not be sequentially accessed and making space for future data which is sequentially accessed.
Davis et al. do not explicitly disclose mapping an IP address of a client to a client function in a map.
Szabo et al. disclose a method of utilizing IP address associated with the client device to determine the content to be prefetched. See Fig. 4 and col 6, lines 34-45.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis et al. to include the teaching of Szabo et al. in order to arrive at the current invention. The motivation of doing so is to allow the content prefetcher 110A-N to identify the computing device having an IP address connected via a network of its identify the identity and locality the computing device having an IP address connected via a network to further improve the prefetching heuristics

As per claim 14, Davis et al. disclose the method of claim 13, further comprising tracking an access pattern and updating the access pattern based on the access pattern. See paragraphs 0015, since the access pattern is affected by the access history, therefore access pattern is updated as access history is updated.

As per claim 15, Davis et al. disclose the method of claim 13, further comprising reevaluating the access pattern and changing the caching strategy based on the reevaluated access pattern. See paragraph 0015, wherein as the new patterns are determined, the caching strategy is changed accordingly.

As per claim 18, Davis et al. do not particularly disclose the method of claim 13, further comprising tagging the data with tags, wherein the tags are considered when determining the access pattern.
Szabo et al. disclose tagging the data with tags, wherein the tags are considered when determining the access pattern. See col. 3, lines 41-52, wherein tag can be prefetched and improve web acceleration since it enhances prefetch actions.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis et al. to include the teaching of Szabo et al. in order to arrive at the current invention. The motivation of doing so is to improve the response by the server (i.e. content source).

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., Miller, and Szabo et al. and further in view of Seaburg et al. (US Pub. 20050177777).
As per claim 21, Davis et al. do not particularly disclose the method of claim 1, wherein the data comprises a backup image, further comprising restoring the backup image.
Seaburg et al. disclose wherein the data comprises a backup image, further comprising restoring the backup image. See paragraph 0047.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis et al. to include the teaching of Seaburg et al. in order to arrive at the current invention. The motivation of doing so is to protect data from loss and failure by using backup and restore mechanism.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 16, Davis et al. do not particularly disclose the method of claim 13, further comprising reevaluating the caching strategy when the mapping of the IP address of the client to the client [function] changes.
As per claim 17, Davis et al. do not particularly disclose the method of claim 13, further comprising dividing the data into regions and mapping the IP address of the client to the client function in the map for each of the regions.
Szabo et al. disclose internet protocol architecture but do not provide the teaching further suggest one of ordinary skill in the art to modify the combine the teaching of Davis et al. and Szabo et al. to arrive at the invention in claim 16 and 17.

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 19 have been considered but are moot because amendments to claims 1, 13, and 19 changed the scope of the invention and necessitated a new ground of rejection. The arguments do not apply to the newly cited reference being used in the current rejection.

                                                                 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thanh D Vo/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139